DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	The Amendment filed March 12, 2021 in response to the Office Action of December 16, 2020, is acknowledged and has been entered. Claims 1, 3, 5-12, 14-19, 37, and 38 are now pending and being examined. Claims 1, 12 and 38 are amended. 

Maintained Rejections

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, 5-12, 14-19, 37, and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,618,969 in view of WO 2014/055415, Markovic et al, published April 10, 2014.
The patented claims are drawn to a lyophilized composition comprising nanoparticle of nab-paclitaxel and antibodies, wherein the antibodies are non-covalently associated with the albumin, wherein the nanoparticle comprises a dissociation constant of 1X10-11 M and about 1X10-9 M, wherein the nanoparticle has an average size between 130 nm and 800 nm, wherein the nanoparticle comprises 100-1000 antibodies, wherein the antibodies are anti-CD20 obinutuzumab. The US Patent does not claim methods of administering the composition to kill cancer cells at the instantly claimed dosages.
Markovic et al teach a nanoparticle composition comprising human serum albumin-bound paclitaxel complexed with antibodies, including anti-CD20 antibodies, that can be in powder (dried) or aqueous form, wherein the nanoparticle comprises between about 100-1000 antibodies that comprise a Fab, wherein the composition has a dissociation constant that falls between about 1X10-11 M and about 1X10-9 M (Example 14). Markovic et al teach methods of killing cancer cells comprising contacting a therapeutically effective amount of the nanoparticle composition reconstituted in aqueous solution with the cancer cells (p. 19-21; Examples 10-16); wherein the therapeutically effective amount comprises 75 mg/m2 to 175 mg/m2 of paclitaxel and 30 mg/m2 to about 70 mg/m2  antibody (p. 39, Tables 5 and 7; p. 19-21; Examples 10-16). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to reconstitute the composition of the US Patent and to 


3.	Claims 1, 3, 5-12, 14-19, 37, and 38remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,610,484.
The patented and instant claims are both drawn to method for treating cancer in a subject comprising reconstituting a lyophilized composition comprising nanoparticles of nab-paclitaxel and anti-CD20 antibodies,  and administering a therapeutically effective amount to the subject, wherein the therapeutically effective amount comprises about 50 mg/m2 to about 200 mg/m2 of albumin and about 20 mg/m2 to 90 mg/m2 of antibodies, wherein the antibodies are obinutuzumab, thus also rendering the lyophilized nanoparticle composition obvious.


4.	Claims 1, 3, 5-12, 14-19, 37, and 38 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,112.
The patented and instant claims are both drawn to method for treating cancer in a subject comprising reconstituting a lyophilized composition comprising nanoparticles of nab-paclitaxel and antibodies,  and administering a therapeutically effective amount 2 to about 200 mg/m2 of albumin and paclitaxel, and about 20 mg/m2 to 90 mg/m2 of antibodies, wherein the antibodies are rituximab, thus also rendering the lyophilized nanoparticle composition obvious.


Response to Arguments
5.	Applicants request that the rejection of the claims for nonstatutory double patenting be held in abeyance until the claims are found to be otherwise allowable.
	No terminal disclaimers have been filed, therefore the rejections are maintained.


New Rejections
(based on new considerations)
6.	Claims 1, 3, 5-12, 14-19, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,966,923, in view of WO 2014/055415, Markovic et al, published April 10, 2014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are both drawn to a lyophilized composition comprising nanoparticles of nab-paclitaxel and anti-CD20 antibodies; wherein the composition is stable at about 20°C to about 25°C for at least 3 months; wherein the antibody is rituximab or ofatumumab; wherein the average size of -11 M and about 1X10-9 M.
The US Patent does not claim methods of administering the composition to kill cancer cells at the instantly claimed dosages.
Markovic et al teach a nanoparticle composition comprising human serum albumin-bound paclitaxel complexed with antibodies, including anti-CD20 antibodies, that can be in powder (dried) or aqueous form, wherein the nanoparticle comprises between about 100-1000 antibodies that comprise a Fab, wherein the composition has a dissociation constant that falls between about 1X10-11 M and about 1X10-9 M (Example 14). Markovic et al teach methods of killing cancer cells comprising contacting a therapeutically effective amount of the nanoparticle composition reconstituted in aqueous solution with the cancer cells (p. 19-21; Examples 10-16); wherein the therapeutically effective amount comprises 75 mg/m2 to 175 mg/m2 of paclitaxel and 30 mg/m2 to about 70 mg/m2  antibody (p. 39, Tables 5 and 7; p. 19-21; Examples 10-16). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to reconstitute the composition of the US Patent and to administer the patented composition in solution at a therapeutically effective dose to kill cancer cells. One would have been motivated to and have a reasonable expectation of success to given the teaching of Markovic et al for the reasons set forth above.



s 1, 3, 5-12, 14-19, 37, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,624,846, in view of WO 2014/055415, Markovic et al, published April 10, 2014. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and patented claims are both drawn to a lyophilized composition comprising nanoparticles of nab-paclitaxel and antibodies; wherein the composition is stable at about 20°C to about 25°C for at least 3 months; wherein the antibodies are rituximab, ofatumumab, ibritumumab, or obinutuzumab; wherein the average size of the nanoparticle is 130nm to 800nm or about 160nm; wherein the dissociation constant of the nab-paclitaxel and antibody is between about 1X10-11 M and about 1X10-9 M.
The US Patent does not claim methods of administering the composition to kill cancer cells at the instantly claimed dosages.
Markovic et al teach a nanoparticle composition comprising human serum albumin-bound paclitaxel complexed with antibodies, including anti-CD20 antibodies, that can be in powder (dried) or aqueous form, wherein the nanoparticle comprises between about 100-1000 antibodies that comprise a Fab, wherein the composition has a dissociation constant that falls between about 1X10-11 M and about 1X10-9 M (Example 14). Markovic et al teach methods of killing cancer cells comprising contacting a therapeutically effective amount of the nanoparticle composition reconstituted in aqueous solution with the cancer cells (p. 19-21; Examples 10-16); wherein the therapeutically effective amount comprises 75 mg/m2 to 175 mg/m2 of paclitaxel and 30 mg/m2 to about 70 mg/m2  antibody (p. 39, Tables 5 and 7; p. 19-21; Examples 10-16). 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to reconstitute the composition of the US Patent and to administer the patented composition in solution at a therapeutically effective dose to kill cancer cells. One would have been motivated to and have a reasonable expectation of success to given the teaching of Markovic et al for the reasons set forth above.


8.	All other rejections recited in the Office Action mailed December 16, 2020 are hereby withdrawn in view of amendments and arguments.


9.	Conclusion: No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642